PRESS RELEASE May 12, 2008 CENTURY CASINOS REPORTS Q1 2008 EARNINGS COLORADO SPRINGS, Colorado – Century Casinos, Inc. (NASDAQ Capital Market and the Vienna Stock Exchange: CNTY) today reported financial results for the three months ended March 31, 2008. First Quarter For the first quarter of 2008, net operating revenue was $20,980,000 and consolidated Adjusted EBITDA* was $4,393,000. This represents a slight decrease in net operating revenue over the same quarter of last year ($21,144,000 in the first quarter of 2007) and a 16% decrease in consolidated Adjusted EBITDA* ($5,220,000 in the first quarter of 2007). Improvements in net operating revenue at the Company’s property in Edmonton were offset by a decline in net operating revenue at our properties in Colorado, particularly at Womacks. The Company reported net earnings of $541,000, or $0.02 per basic share for the quarter ended March 31, 2008. Net earnings for the 2007 first quarter were $1,542,000, or $0.07 per basic share. In the first quarter of 2008, the Company incurred increases in depreciation charges of $246,000, primarily related to gaming and non-gaming equipment additions during 2007. In addition, stock-based compensation expense increased by $334,000 primarily due to the issuance of stock options and restricted stock in July 2007. In April 2008, the Company received a written waiver from its lender in Central City for a covenant violation in exchange for a cash payment of $162,500. This amount was included in interest expense during the first quarter of 2008.Interest expense without the waiver fee decreased by $522,000 when comparing the quarter ended March 31, 2008 to the same quarter in 2007.Finally, general and administrative expenses increased at the Company’s North American casinos by approximately $457,000 due to additional property tax accruals and utility charges. “We are pleased with the growth at our Canadian operation, but we face significant challenges at our Colorado operations in light of the economic downturn and the smoking ban that became effective on January 1, 2008,” said Co CEOs Erwin Haitzmann and Peter Hoetzinger. “We expect to see our short term growth come from international markets such as Canada and Poland.” Property Results Century Casino & Hotel (Edmonton, Alberta, Canada) – Net operating revenue at the Century Casino & Hotel in Edmonton increased 34% to $5,557,000 for the first quarter of 2008 compared to $4,152,000 for the first quarter of 2007.Adjusted
